PER CURIAM:
For the reasons stated today in our opinion on rehearing in Delta Airlines, Inc. v. Kramarsky, 666 F.2d 21, we vacate our original decision on this appeal, reported at 650 F.2d 1308, holding that § 514(a) of the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1144(a) (1976), did not preempt New York’s Human Rights Law, N.Y.Exec.Law § 296 (McKinney 1972 & Supp. 1980-1981).
The judgment of the district court enjoining enforcement of the Human Rights Law with respect to plaintiff’s employee benefit plans is affirmed. For the reasons stated in our original opinion, plaintiff’s claim under 42 U.S.C. § 1983 is remanded for such further consideration as may be appropriate.